1
2
3
4
5
6
                               UNITED STATES DISTRICT COURT
7
                             CENTRAL DISTRICT OF CALIFORNIA
8
9
10    ROBERT L. CONRADY,                                   Case No. CV 20-10561-JWH (MAR)
11                                      Petitioner,
12                            v.                           ORDER TO SHOW CAUSE
13    PATRICIA BRADLEY,
14                                       Respondent.
15
16
17          On November 9, 2020, Petitioner constructively filed1 a Petition for Writ of
18   Habeas Corpus by a Person in Federal Custody. ECF Docket No. (“Dkt”) 1. On
19   January 19, 2021, the Court issued an Order requiring an Answer/Return to the
20   Petition be filed not later than March 16, 2021. Dkt. 5. On March 12, 2021,
21   Respondent requested an Extension of Time to file an Answer, which the Court
22   granted, extending the filing deadline to April 16, 2021. Dkts. 6, 7. As of this date,
23   Respondent has not complied with the January 19, 2021 Order.
24          Accordingly, Respondent is ORDERED TO SHOW CAUSE in writing, on or
25   before May 20, 2021, why Respondent has failed to file an Answer. Respondent is
26
27   1 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to
28   court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
     Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010).
 1   cautioned failure to timely respond to this Order may result in entry of default,
 2   pursuant to Federal Rule of Civil Procedure 55(a), and/or sanctions.
 3
 4   Dated: May 6, 2021
 5                                            HONORABLE
                                               ONORABLE MARGO       G A. RO  OCCONI
                                              United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
